Citation Nr: 1540890	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-11 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for diabetes mellitus, to include as due  to Agent Orange exposure, has been received. 

2.  Whether new and material evidence to reopen a claim for service connection for vision loss, claimed as total blindness in left eye, glaucoma, and refractive error, to include as due  to Agent Orange exposure, has been received.

3.  Whether new and material evidence to reopen a claim for service connection for hypertension, to include as due to Agent Orange exposure, has been received.

4.  Entitlement to service connection for benign prostatic hypertrophy, claimed as prostate cancer, to include as due  to Agent Orange exposure.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

6.  Entitlement to special monthly pension (SMP).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from November 2007 and September 2010 RO rating decisions. 

In a November 2007 decision, the RO reopened but  denied the Veteran's claims for diabetes mellitus and for an eye disability (claimed as total blindness in the left eye due to old trauma and glaucoma); denied service connection for benign prostatic hypertrophy (BPH), denied service connection for PTSD, and denied entitlement to SMP.  In December 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in April 2008.  In November 2009, these matters were before the Board when they were remanded for further development, to include obtaining records from the Social Security Administration (SSA) and the issuance of a statement of the case (SSOC) as additional evidence had been associated with the claims file subsequent to the March 2008 SOC.

In a September 2010 rating decision, the RO declined to  reopen the Veteran's service connection claims for loss of vision claimed as refractive error as secondary to diabetes mellitus, and hypertension; denied service connection for depression, and entitlement to TDIU.  In November 2010, the Veteran filed a NOD.  The RO issued a SOC in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in May 2012.  On the May 2012 substantive appeal, the Veteran requested a Board hearing.

As will be addressed herein, in February 2015, the Veteran elected to withdraw from appellate consideration the claims for TDIU, diabetes mellitus, and BPH.  Accordingly, the claims will be formally dismissed below.

In a March 2015 rating decision, the RO denied the Veteran's service connection claim for sleep apnea.  In April 2015, the Veteran submitted a timely NOD.  The RO has not issued a SOC.

In April 2015, the Veteran and his wife  testified during a l Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  The Veteran reiterated his contention to withdraw from appellate consideration the issue of TDIU.  During the hearing the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.  No additional evidence pertinent to the claims decided herein has been received.

Regarding the claimed psychiatric disability on appeal, as noted a November 2007 rating decision denied the Veteran's PTSD claim and in a September 2010 rating decision, the RO denied the Veteran's depression claim.  The Board has characterized the  psychiatric claim to encompass any diagnosed psychiatric disability of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal involving service connection for a psychiatric disability as encompassing both depression and PTSD, as reflected on the title page.

The Board notes that this appeal is now being processed utilizing the paperless electronic Veterans Benefits Management System (VBMS).

The Board's disposition of the claims for TDIU, diabetes mellitus, benign prostatic hypertrophy, and hypertension is set forth below.  The remaining matters are addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In February 2015, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claims for entitlement to TDIU, diabetes mellitus, and benign prostatic hypertrophy.

2.  All notification and development actions needed to fairly adjudicate the claim herein decided on appeal have been accomplished. 

3.  In a May 2002 rating decision, the RO denied the Veteran's claim for service connection for hypertension (to include as due to Agent Orange exposure or as secondary to diabetes mellitus)..  Although notified of the denial, the  Veteran did not appeal this decision.
4.  In a September 2008 rating decision, the RO again denied the Veteran's claim for service connection for hypertension as due to Agent Orange exposure; the Veteran filed an NOD with the denial; but, but, after the issuance of a November 2009 SOC, the Veteran did not perfect his appeal with a timely-filed substantive appeal; moreover, no pertinent exception to finality applies.. 

5.  Evidence associated with the claims file since the September 2008 denial, when considered by itself or in connection with evidence previously assembled, does not relate to unestablished fact necessary to substantiate the previously denied claim for service connection at issue, or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matters of entitlement to TDIU, diabetes mellitus, and benign prostatic hypertrophy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The September 2008 rating decision in which the RO denied service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

3.  As evidence received since the September 2008 final decision is not new and material, the criteria for reopening the previously denied claim for service connection for hypertension are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal as to a claims for entitlement to TDIU, service connection for benign prostatic hypertrophy, and whether new and material evidence has been received in order to reopen a service connection claim for diabetes mellitus, the Veteran elected to withdraw the issues from appellate consideration in February 2015.  A typewritten signed statement to that  effect, dated February 13, 2015, is on file. 

Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claims and they must be dismissed.

II.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014). 

In this appeal, in a June 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claim, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and addressed what was necessary with respect to new and material evidence.  The September 2010 rating decision reflects the initial adjudication of the claims after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all records relevant to the Veteran's claim decided herein.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the matter herein decided, prior to appellate consideration, is required.

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient. 

Here, during the April 2015 hearing, the undersigned identified the issue herein decided on appeal and solicited testimony regarding the Veteran's contentions that hypertension was due to Agent Orange exposure, which may constitute new and material evidence to reopen the Veteran's claim.  Therefore, not only was the issue herein decided "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained. See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, any omission in this regard was harmless.  As a result of the Veteran's testimony, the Veteran was granted a 30-day abeyance in order to submit additional medical evidence allowing the Veteran the opportunity to identify and submit any outstanding treatment records and obtaining any medical opinions if necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 




III.  Analysis

The Veteran's original claim for service connection for hypertension was initially denied in a May 2002 rating decision.  Following review of the Veteran's claims file, to include service treatment records (STRs), VA treatment records dated from May 2001 to December 2001, and a medical statement from Dr. R.A.C., the RO determined that the Veteran's hypertension was not related to diabetes mellitus or in-service Agent Orange exposure, and further noted that the Veteran failed to report to a scheduled VA examination on April 30, 2002.  The Veteran did not appeal the denial.  Moreover, no additional evidence was  received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  

In September 2007, the Veteran submitted another claim for service connection for hypertension as due to Agent Orange exposure.  In a September 2008 rating decision, the RO denied the Veteran's claim.  Following review of the claims file, to include the additional evidence that consisted of a December 2007 statement in which the Veteran essentially states his hypertension is related to Agent Orange, and VA treatment records dated from November 2007 through September 2008, the RO again determined that the Veteran's hypertension was not related to service, to include Agent Orange exposure.  In December 2008, the Veteran filed an NOD, and, in November 2009, the RO issued an SOC.  However, the Veteran did not thereafter perfect his appeal with a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2015).  

Thus, the September 2008 rating decision is final as to the evidence then of record and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In this case, the Veteran sought to reopen his claim for service connection for hypertension in June 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the September 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992). 

Evidence added to the claims file since the September 2008 rating decision includes VA treatment records and SSA records, a letter from Dr. N.A.O. that indicates the Veteran has hypertension, however there is no finding that such is related to service or to Agent Orange exposure; as well as the transcript of the Veteran's Board hearing, and various written statements provided by him and his representative, on his behalf. 

VA treatment records as well as the statement from Dr. N.A.O. document the Veteran's history of hypertension.  The Board finds that while the cited medical evidence is "new," as it was not previously of record, it is not "material" in that it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, it does not document evidence of hypertension related to service to include Agent Orange exposure.  Furthermore, the evidence added to the claims file since the September 2008 rating decision does not raise a reasonable possibility of substantiating the claim.  Instead, it tends to support the RO's September 2008 finding that, while the Veteran has hypertension, such is not found to be related to service, to include Agent Orange exposure therein.  

Furthermore, to whatever extent the hearing transcript and written statements added to the record reflect the Veteran, his wife, and his representative's oral and/or written assertions that the Veteran's current hypertension is due to service, to include Agent Orange exposure, the Board points out that such assertions were before the RO at the time of the September 2008 decision, and hence, do not constitute "new" evidence for purposes of reopening the claim. 

In any event, however, the Board emphasizes that the matter of whether the Veteran's current hypertension is due to service, to include Agent Orange exposure is a complex medical matter-the resolution of which requires education, training and expertise-and, thus, outside the realm of knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  As neither the Veteran, his wife, nor his representative is shown to have such education, training and expertise, they are not competent to opine on the matters on which this claim turns.  Therefore, such assertions, alone, even if new, cannot serve as a predicate to reopen the previously disallowed claim. See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypertension ,to include as due to Agent Orange exposure, are not met, and the September 2008 rating decision denial of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

The appeal as to the claim of whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure,  is dismissed.

The appeal as to the claim for service connection for benign prostatic hypertrophy, claimed as prostate cancer, to include as due to Agent Orange exposure, is dismissed.

The appeal as to the claim of entitlement to a TDIU is dismissed.

As new and material evidence has not been received to reopen the service connection claim for hypertension, to include as due to Agent Orange exposure, the appeal as to this matter is denied.


REMAND

Initially, as noted in the Introduction, in a March 2015 rating decision, the AOJ denied the Veteran's service connection claim for sleep apnea.  In April 2015, the Veteran filed an NOD with respect to this issue.  The AOJ has not yet issued an SOC with respect to the claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

As regards  the remaining claims on appeal, unfortunately the Board finds that further AOJ action on these claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

As previously discussed, the Veteran's eye, psychiatric (PTSD at the time), and SMP claims were before the Board in November 2009 when they were remanded for additional development to include obtaining SSA records (relevant to the eye disability) and to issue an SSOC as additional pertinent treatment records had been received.  Upon review of the claims file, the Board observes that an SSOC was never issued.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  

Although an SSOC was not issued with regards to the eye and psychiatric disabilities, the Board notes, the AOJ adjudicated the psychiatric and eye claims in an April 2012 SOC.  Subsequent to the most recent April 2012 adjudication of these two claims, additional, pertinent VA treatment records have been associated with the claims file in May 2015.  Neither the Veteran nor his representative submitted a waiver of initial AOJ review of this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).  It follows, then, that such evidence must be considered by the AOJ, in the first instance.  

The Board also notes that the claim for SMP has not been readjudicated since the November 2009 remand.  As such this claim must be remanded.  The Board further notes that the claim for SMP  is also inextricably intertwined with the issues being remanded as service connection for additional disabilities could be granted on remand, which in turn could affect eligibility for SMP.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Prior to readjudication of the claims for which an appeal has been perfected, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all  additional outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in San Juan, dated to April 17, 2015.  On remand, the AOJ should obtain any additional records of any relevant VA treatment he may have undergone since that time in order to ensure that the Veteran's claims are adjudicated based on an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to obtaining any, or any further, medical opinion(s)) prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC on the claim for service connection for sleep apnea, along with a VA Form 9, and afford them  the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim for service connection for sleep apnea, within 60 days of the issuance of the SOC, or the remainder of the one-year appeal period following notification of the denial, whichever is longer.

2.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 17, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).
 
8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining, or obtaining further, medical opinion(s)), adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the claims file after the last adjudications) and legal authority.

9.  If any benefit sought on appeal for which an appeal has been perfected remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


